EXHIBIT 3.2 CELANESE CORPORATION SECOND AMENDED AND RESTATED BY-LAWS Effective as of February8, ARTICLEI OFFICES Section1.01.Registered Office.The Corporation shall maintain its registered office in the State of Delaware at The Corporation Trust Company, 1209 Orange Street, Wilmington, Delaware19801. The Corporation may also have offices in such other places in the United States or elsewhere as the Board of Directors may, from time to time, appoint or as the business of the Corporation may require. ARTICLEII MEETINGS OF STOCKHOLDERS Section2.01.Annual Meetings.Annual meetings of stockholders may be held at such place, either within or without the State of Delaware, and at such time and date as the Board of Directors shall determine. The Board of Directors may, in its sole discretion, determine that the meeting shall not be held at any place, but may instead be held solely by means of remote communication as described in Section2.11 of these By-laws in accordance with Section211(a)(2) of the General Corporation Law of the State of Delaware (the “DGCL”). Section2.02.Special Meetings.Subject to the Certificate of Incorporation, special meetings of stockholders, unless otherwise prescribed by statute, may be called at any time by the Chairman of the Board, the Board of Directors or a committee of the Board of Directors which has been duly designated by the Board of Directors and whose powers and authority, as provided in a resolution of the Board of Directors, include the power to call special meetings of stockholders and no special meetings of stockholders shall be called by any other person or persons. Section2.03.Notice of Stockholder Business and Nominations. (A)Annual Meetings of Stockholders. (1)Nominations of persons for election to the Board of Directors and the proposal of business to be considered by the stockholders may be made at an annual meeting of stockholders (a)as provided in the Second Amended and Restated Shareholders Agreement, dated as of January18, 2005, by and among the Corporation, Blackstone Capital Partners (Cayman) Ltd.1, Blackstone Capital Partners (Cayman) Ltd.2, Blackstone Capital Partners (Cayman) Ltd.3,and BA Capital Investors Sidecar Fund, L.P. (as the same may be amended, supplemented, restated or otherwise modified from time to time, the “Shareholders Agreement”) (with respect to nominations of persons for election to the Board of Directors only), (b)pursuant to the Corporation’s notice of meeting (or any supplement thereto), (c)by or at the direction of the Chairman of the Board or the Board of Directors or (d)by any stockholder of the Corporation who is entitled to vote at the meeting, who, subject to paragraph(C)(4) of this Section2.03, complied with the notice procedures set forth in paragraphs(A)(2) and (A)(3) of this Section2.03 and who was a stockholder of record at the time such notice is delivered to the Secretary of the Corporation. (2)For nominations or other business to be properly brought before an annual meeting by a stockholder pursuant to clause(d) of paragraph(A)(1) of this Section2.03, the stockholder must have given timely notice thereof in writing to the Secretary of the Corporation, and any such proposed business other than nominations of persons for election to the Board of Directors must constitute a proper matter for stockholder action. To be timely, a stockholder’s notice shall be delivered to the Secretary of the Corporation at the principal executive offices of the Corporation not less than ninety (90)days nor more than one hundred and twenty (120)days prior to the first anniversary of the date on which the Corporation first mailed its proxy materials for the preceding year’s annual meeting; provided, however, that in the event that the date of the annual meeting is changed by more than thirty (30)days from the anniversary date of the previous year’s meeting, notice by the stockholder to be timely must be so -1- delivered not earlier than one hundred and twenty (120)days prior to such annual meeting and not later than the close of business on the later of the ninetieth (90th) day prior to such annual meeting or the tenth (10th) day following the day on which public announcement of the date of such meeting is first made.
